Exhibit 10.2

 

Mr. Charles Gallagher

[ADDRESS INTENTIONALLY REMOVED]

 

June 3, 2008

 

 

Dear Charles,

 

Reference is made to your Employment Agreement dated as of December 18, 2007
with Virgin Media Inc. (the “Agreement”).  Terms used but not defined in this
letter shall have the meaning of such terms as defined in the Agreement.

 

The terms of the Agreement will remain in effect in all respects, except as
follows:

 

·

Term. Pursuant to Section 2 of the Agreement, the Company hereby notifies you of
its intention to extend the Employment Term of the Agreement for an additional
six months through to December 31, 2008. (We note that the performance criteria
for the extended term are yet to be established by the Compensation Committee.)

 

 

 

 

·

Allowance. In light of the fact that the Company does not at this time have a
chief financial officer, you are presently the Company’s senior financial
officer and you have agreed to act as the principal financial officer for SEC
reporting purposes while a search for a chief financial officer is
pending.Accordingly, Section 3(a) of the Agreement is hereby amended so that in
addition to the Base Salary paid to you under the Agreement, the Company will
pay you in the monthly payroll an additional monthly allowance paid at the rate
of £80,000 per annum (pro rata for the period), effective from April 1, 2008 and
payable during the term of your employment for only so long as you are the
Company’s principal financial officer.

 

 

 

 

·

Bonus. From and after July 1, 2008, in the event that the Employment Term is
terminated for any reason (other than for Cause), the Company agrees to pro rate
any cash bonus amount payable during the Second Term pursuant to Section 3(b) of
the Agreement; provided that the Compensation Committee of the Board have
determined that the Second Term Performance Conditions were met during such
period (taking into account the early termination).

 

You will be entitled to receive, after July 1, 2008, subject to the terms and
conditions set forth in the Agreement, as a result of the extension of the term,
vesting of 50% of the stock options granted to you pursuant to the Agreement
(62,500 options) on December 31, 2008.

 

This letter shall be governed by and construed in accordance with the internal
laws of the State of New York (without regard, to the extent permitted by Law,
to any conflict of law rules which might result in the application of laws of
any other jurisdiction).

 

--------------------------------------------------------------------------------


 

 

 

Sincerely,

 

 

 

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

 

 

 

By

: /s/ Bryan H. Hall

 

 

Name:

Bryan H. Hall

 

 

Title:

Secretary and General Counsel

 

 

 

 

 

 

 

 

AGREED & ACCEPTED:

 

 

 

 

 

   /s/ Charles K. Gallagher

 

 

Charles Gallagher

 

--------------------------------------------------------------------------------